Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 12/13/21.
	Claims 1, 3-7, 12 and 14-16 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn as the claim has been cancelled.
The previous 112(b), or 35 USC, second paragraph, rejection is withdrawn in view of applicant’s amendment and remarks.  Note the new grounds of rejection below.
Claims 1, 3-7, 12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added language:

    PNG
    media_image1.png
    186
    806
    media_image1.png
    Greyscale

is considered indefinite as it is unclear if the recited composite oxide(s) must contain only one of Co, Mn, Ni, and Li, (e.g. CoO, NiO) or if the composite oxide must contain each of the recited elements (i.e. Li(Co,Mn,Ni)O).  Clarification is required.
Claims 1, 3-7, 12 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/605,755 (reference application).
This rejection is maintained for the reasons set forth in the Office Action mailed 09/13/21 (pages 4-6). 
It is noted applicant has not argued the merits of this rejection.  Applicant should submit a Terminal Disclaimer in this application in response to this action.
Claim(s) 1, 3-7, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as obvious over US 2012/0003541 A1.
This rejection is maintained for the reasons set forth in the Office Action mailed 09/13/21 (pages 7-8). 

Initially, note that the rejection is maintained under 103 obviousness only.
With respect to US ‘541, applicant argues that the reference discloses the claimed Li2NiO2-based material as the cathode active only, and fails to disclose the cathode material as an “additive” as claimed (page 6 of remarks).
The examiner does not dispute that US ‘541 does not refer to the Li2NiO2-based material as an “additive”, nor does the inventive example of the reference utilize the material in combination with another cathode active material.  However, the examiner respectfully submits that a careful reading of the reference beyond Example 1 teaches that the Li2NiO2-based material may be used in combination with “at least on lithium transition metal oxide” including species such as LiCoO2, LiNiO2, LiMnO2, Li(NiaCobMnc)O2 and Li(NiaCobMnc)O4) (see para 0039-0040).  The examiner respectfully submits that the selection of the instantly claimed (additional) cathode active materials would have been an obvious selection on view of the prior art teaching and limited Markush group of selected materials. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
With respect to applicant’s remarks regarding superior results, the examiner submits that any specification showing is not commensurate in scope with the claimed cathode mixture compositions encompassing hundreds, or even thousands, of mixtures of cathode active materials, each within broad proportions.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
January 13, 2022